DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 26 January 2021.  No claims have been cancelled, claims 1-2 and 6-7 have been amended, and claims 8-11 have been added.  Therefore, claims 1-11 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 112; therefore the Examiner maintains the rejection(s).
Applicant’s amendment does not overcome the rejection(s) of claims 1-6 under 35 USC § 101 regarding software per se; therefore the Examiner maintains the rejection(s) and updates to include claims 8-10 based on the amendment.
Applicant’s amendment overcomes the rejection(s) of claim 7 under 35 USC § 101 regarding software per se; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The 2019 Revised Patent Subject Matter Eligibility Guidance is referred to herein as the “2019 PEG” and includes the “October 2019 Update: Subject Matter Eligibility” to the 2019 PEG, which is referred to herein as the “October 2019 Update” when or if referred to separately.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a point management unit” in claim 1 and “a financial product linkage unit” in claims 3 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 3 recite “a point management unit” (claim 1) and “a financial product linkage unit” (claim 3). While there may be support at Applicant ¶¶ 0031-0032 and 0078 indicating “software” (at least at 0032), “units … implemented by hardware such as an integrated circuit” and “software by a processor” (at 0078), but this does not provide any indication of what structure comprises the claimed system. The system may be software per se, or may be software implemented by execution on a processor, etc. For purposes of examination, the claims are being interpreted as any software that may be executed by a processor.
Claims 2-6 and 8-10 depend from claim 1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-6 and 8-10 are also indefinite.
The Examiner suggested a remedy at the Non-Final Action dated 28 October 2020, and Applicant acknowledges the rejection (indicating, as above, that there is no structure claimed for the system) but has not amended to resolve the issue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because at least Applicant ¶ 0032 specifically indicates that the “unit” claimed is (or at least may be) merely software (“The point management system 10 includes units such as a user interface unit 11, a point management unit 12, and a financial product linkage unit 13 implemented as software”, at Applicant ¶ 0032). Software per se is considered to not be included in any of the listed statutory classes of eligible subject matter.
Applicant acknowledges the rejection (26 January 2021 Remarks at 7), which appears to confirm that Applicant intends to invoke 35 USC § 112(f), and Applicant then cites to Applicant ¶ 0035 (0024 as submitted) as indicating functions implemented on a general purpose computer, Applicant ¶ 0078 (0071 as submitted) as indicating that the “units” “may be implemented by hardware such as by an integrated circuit”. However, the claims are directed to the units, not the hardware; therefore, Applicant’s claims are confirmed by Applicant as directed to (e.g., inclusive of, or encompassing) software per se. As noted above, software per se is considered to not be included in any of the listed statutory classes of eligible subject matter.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to systems (claims 1-6 and 8-11) and a program (claim 7), which may or could be amended to avoid the above non-statutory rejections, and so are analyzed here under the 2019 PEG as being directed to an abstract idea (SME Step 1=Yes, provisionally).

For analysis under revised SME Step 2A, Prong 1, independent claim1 recites a point management system for managing points according to an index related to a financial product on the basis of management instruction, the points being held by a user in a loyalty points program with which accumulated points can be exchanged for a product, and the system comprising a point management unit that, on the basis of a target value and/or a withdrawal value of a point balance in management set on the basis of a tiered unit of exchange in exchanging points for a product, calculates information related to prediction of whether or not the point balance reaches each of the target value and/or the withdrawal value by a term, or selects a financial product with which the point balance is highly likely to reach the target value, wherein the point management unit presents the user the calculated information related to the prediction or the selected financial product to allow the user to determine the management instruction, and the point management unit increases or decreases the point balance in accordance with fluctuations of the index related to the financial product, on the basis of the management instruction.
Independent claim 7 is parallel to claim 1, except being directed to a point management program that causes a computer to execute processing to function as a point management system … wherein the computer is caused to execute point management processing that has the same or similar activities and/or limitations as at claim 1 above. Independent claim 11 is also parallel to claim 1, except being directed to a point management system … comprising a processor executing instructions stored in a storage memory device, the instructions including the same or similar activity as indicated at claim 1 above.
Since this appears to be basic financial management (except, possibly, that the financial units or denomination is/are “points” rather than a currency denomination – as addressed below), the claim elements may be summarized as the idea of predicting whether an account balance will meet a target value in a time frame (i.e., “by a term”, at the claims); however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. fundamental economic principles or practices such as hedging, insurance, mitigating risk; commercial or legal interactions such as agreements, contracts, legal obligations, advertising, marketing or sales activities/behaviors, or business relations …)” (per the 2019 PEG) grouping of subject matter.
The Examiner notes that this appears to necessarily require mathematical concepts (as another grouping of abstract idea subject matter) since predicting a balance essentially requires a calculation of current balance + (predicted or anticipated) earnings – (predicted or anticipated) spending or costs = predicted balance after the relevant term or time. The further notes that this may also be 
Therefore, the claims are found to be directed to an abstract idea.
Dependent claims 2, 5-6, and 8-10 appear to merely indicate exchanging points (claims 2 and 8), notification when a balance is reached (claims 2 and 6), borrowing points to invest (claim 5), continuing management when the user goal is attained (claim 6), points tiers such as target and withdrawal value levels (claim 9), and allocating points to be managed (claim 10), and therefore only limit the application of the idea, and not add significantly more than the idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a point management system for managing points, a point management unit, points being held by a user in a loyalty points program, the indications of points as a value denomination, and the indication at claim 7 of a point management program that causes a computer to execute processing to function as a point management system … wherein the computer is caused to execute point management processing, as indicated above. These additional elements do not reflect an improvement in the functioning of a computer 
The system is merely software (for claim 1) per Applicant ¶¶ 0031-0032 and 0078, stored computer instructions (for claim 7), and/or a general purpose computer (for claim 11), and the only apparent description related to a computer, processor, or any other hardware or structure for the system or implementation appears to be Applicant ¶ 0078 merely indicating a processor. So the only apparent conception is that of a general purpose computer, at the most limiting. Therefore, the claims do not indicate any improvement to a computer or technical field, using a particular machine, or any of the other possible indications of a practical application of an abstract idea, but merely indicate “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice” that MPEP § 2106.05(I)(A) indicates as insignificant.

The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea – the Examiner notes that “the management instruction is made by a user” per Applicant ¶ 0035, and the second element of claim 1 (as well as the parallel elements at claims 7 and 11) specifically indicate presenting information to a/the user so that the user may “determine the management instruction”, which evidences the computer is merely being used as a tool. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
Dependent claims 3-4 are considered to be eligible since claim 4 depends from claim 3 (therefore requiring the limitations of claim 3), and claim 3 specifically requires exchanging points “for management with a financial product different from a financial product specified by the user as an object of management of the points”, i.e., investing in fund or product that the user has indicated should NOT be invested in since the user has not specified it as “an object of management of the points”. As such, this is considered a “practical application” (in a manner, although not “practical” as investment strategy is usually considered).

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are found to be insignificant since merely applying the idea via computer.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims appear encompassed by the abstract idea and to only limit the application of the idea, and are therefore considered to not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (U.S. Patent Application Publication No. 2005/0192895, hereinafter Rogers) in view of Ruff et al. (U.S. Patent Application Publication No. 2015/0379488, hereinafter Ruff).


 a point management unit that, on the basis of a target value and/or a withdrawal value of a point balance in management set on the basis of a tiered unit of exchange in exchanging points for a product (0048, 500 and 1000 point tiers to achieve different exchange levels).
Rogers, however, does not appear to explicitly disclose calculates information related to prediction of whether or not the point balance reaches each of the target value and/or the withdrawal value by a term, or selects a financial product with which the point balance is highly likely to reach the target value, wherein the point management unit presents the user the calculated information related to the prediction or the selected financial product to allow the user to determine the management instruction, and the point management unit increases or decreases the point balance in accordance with fluctuations of the index related to the financial product, on the basis of the management instruction.
Ruff, however, teaches “[a]n automated proactive electronic resource allocation processing system … [that] can determine a strategic allocation of resources based on configuration information and … habits and goals” (Ruff at 0015), including both short- and long-term goals (Ruff at 0047), the accounts being planned for include a wide variety, such as traditional bank accounts and rewards and/or loyalty cards 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the points management of Rogers with the financial management of Ruff in order to calculate information according to an index and related to prediction of balances in light of values by a term (i.e., time frame) and increase/decrease balances.
The rationale for combining in this manner is that calculating information according to an index and related to prediction of balances in light of values by a term (i.e., time frame) and increasing/decreasing balances is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.

Claim 2: Rogers in view of Ruff discloses the point management system according to claim 1, wherein when the point balance reaches the target value or the withdrawal value, the point management unit notifies a user to that effect or exchanges points for a product associated with the unit of exchange corresponding to the target value or the withdrawal value reached (Ruff at 0023 and 0037, reporting current balances, 0193, 0211, 0214, notifications). 

Claim 5: Rogers in view of Ruff discloses the point management system according to claim 1, wherein the point management unit can include points borrowed by a user in points provided by the user for management (Ruff at 0043, 0048, 0192, money borrowed). 

Claim 6: Rogers in view of Ruff discloses the point management system according to claim 2, wherein the point management unit continues management of the points even when the point balance of the user reaches the withdrawal value and then is further reduced (Ruff at 0113, 0134, notice when insufficient funds), and when a financial value corresponding to the point balance reaches a predetermined amount (Ruff at 0113, 0134, notice when insufficient funds), notifies the user to that effect or exchanges the points for a predetermined product (Rogers at 0048, exchange for an item).



Claim 8: Rogers in view of Ruff discloses the point management system according to claim 1, further comprising a financial product linkage unit that manages points provided by a user for management by exchanging the points with a financial product through an information processing system that trades financial products (Ruff at 0042, “Accounts can also automatically transfer their funds as soon as they receive them into a more secure Master Transfer Account”, 0046, “Once allocations have been made and other linked Accounts have been funded”,  0048, “To transfer money into that Category Spending Account, the user is required to choose which other Account to transfer funds (‘steal’ or ‘borrow’) from”). 

Claim 9: Rogers in view of Ruff discloses the point management system according to claim 1, wherein the management instruction includes a number of points to be managed, a value of the tiered unit immediately above the number of points to be managed is set to be the target value, and a value of the tiered unit immediately below the number of points to be managed is set to be the withdrawal value (Rogers at 0045, 0048 for the points to be managed and the tiers; the Examiner notes that “target value” and “withdrawal value” are merely labels as printed matter that have no functional relationship to the substrate – they are literally . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Ruff and in further view of Choi, Candace, Use or lose those credit card rewards, The Associated Press, dated 7 April 2010, downloaded from https://www.nbcnews.com/id/wbna36221106 on 9 April 2021 (hereinafter, Choi).

Claim 10: Rogers in view of Ruff, but does not appear to explicitly disclose the point management system according to claim 1, wherein the point management unit preferentially allocates the points with an earlier expiration date to be managed. Where Rogers considers expiration date (Rogers at 0029, 0067), Choi advises that “[i]f you are sitting on a cache of miles or points that are about to expire, check if you can transfer them” (Choi at 2). In the instant case, this would be to transfer them to an investment to manage them. This makes sense since the points with the earliest expiration date will become valueless sooner – upon expiration. Although the transferring is not exactly the same, it is similar; therefore, the Examiner understands and finds that preferential allocation of earlier expiring points would be obvious as the use of known techniques to improve a similar device, method, or product in the same way so as to realize the value of the acquired or earned points.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the points 
The rationale for combining in this manner is that preferential allocation of earlier expiring points would be obvious as the use of known techniques to improve a similar device, method, or product in the same way so as to realize the value of the acquired or earned points as explained above.

Allowable Subject Matter
Claims 3-4 are considered as allowable over the prior art. Dependent claim 3 specifically requires exchanging points “for management with a financial product different from a financial product specified by the user as an object of management of the points”, i.e., investing in fund or product that the user has indicated should NOT be invested in since the user has not specified it as “an object of management of the points”. Since this indicates that the user has specified one or more acceptable financial product(s), and as a general rule legal and financial managers have a fiduciary responsibility to follow the direction of a client (i.e., the user), it does not appear obvious to invest in a financial product not approved by the user. If the user has provided some approval for flexibility of investment so as to include the “different … financial product”, then they are considered to have included that product or type of product in their “specified … object of management” list. However, the claims apparently require specifically disobeying the client/user investment instructions.


Response to Arguments
Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive.

Applicant first argues the 112(b) rejection, indicating the software units as described at Applicant ¶¶ 0031 and 0078 as published are executed on a processor, and arguing that an algorithm to transform a general purpose computer into a special purpose computer is revealed (Remarks at 7-9). However, the computer is merely described as “running an operating system (OS), middleware such as a database management system (DBMS) or a Web server program, and software running thereon that are developed on a memory from a recording device such as a hard disk drive (HDD) by a central processing unit (CPU) not shown” (Remarks at 8, citing Applicant ¶ 0024 as submitted, ¶ 0032 as published). This indicates, by definition, a general purpose computer. Applicant later indicates an algorithm for claim 1 as being at Applicant ¶¶ 0035 and 0043-0045. But Applicant ¶ 0035 literally says the value calculations “may be calculated by a known method and presented to the user through the user interface unit”. This is not an algorithm for transforming a general purpose computer into a special purpose computer – this describes a 
[0043] FIG. 3 is a flowchart illustrating an example of the flow of point management processing according to the present embodiment. First, a user accesses the user interface unit 11 of the point management system 10 using the user terminal 50, and enters a part or all of information related to a management instruction via a screen displayed (S01). The point management unit 12 calculates predictive information such as a probability regarding whether or not the point balance reaches the target value or withdrawal value on the basis of the content of the management instruction entered, and displays the information on the user terminal 50 via the user interface unit 11 (S02). Recommended information related to the details of management may be acquired and presented on the basis of the content of the management instruction. 

This also indicates general activity – a user accessing an interface and entering information such that the calculation(s) can be performed (i.e., “by a known method” as indicated above in reference to Applicant ¶ 0035).
Applicant ¶ 0044 recites:
[0044] After that, it is determined whether or not the user has instructed start of management via the user terminal 50 (S03). For example, if the user accepts the content of the predictive information related to the point balance, the details of management recommended, and the like displayed on the user terminal 50 in step S02 and has instructed the start of management on the basis of the contents (Yes in S03), the point management is started (S04). At this time, the information on the management instruction accepted is recorded in the management instruction DB 15, and the information on the details of management based thereon is recorded in the management amount DB 14. On the other hand, if the user does not accept the content of the predictive information related to the point balance (No in S03), the processing returns to step S01 to make changes and/or corrections in the content of the management instruction and repeat the processing of recalculating the predictive information, reacquiring the recommended information, and the like. 

This paragraph indicates a user using a computer to start management, accept (or not accept) the predictive information values (i.e., the calculations by a known 
Applicant ¶ 0045 recites:
[0045] In the management of step S04, the point balance is increased or decreased in accordance with actual fluctuations of the financial index (crude oil price or the like) of a financial product to be managed, on the basis of the details of the management instruction. As described above, the increase or decrease in the point balance may be, for example, balanced at the end of management and actually reflected in the point balance DB 21 of the point administration system 20, or reflected as needed or on a regular basis.

This also merely indicates a user using a computer to view increases or decreases in balance(s), which also is a general purpose computer function, and provides no indication of any algorithm to transform.
The same or similar analysis and reasoning can be applied to the remaining claim functions and cited support, for example, Applicant ¶¶ 0047-0048 are cited for claim 2, but those paragraphs merely say that when a target value is reached, the management is ended, or if the target value is not reached, whether a withdrawal value is reached, and the management is again ended (at 0047), and exchanging points (at 0048). There is no indication of any algorithm that may transform any computer – the specification, at best, just says to perform the described activity and apparently by any way possible and via the use of any computer.

Therefore, the 112 rejections are maintained since there is no algorithm to transform a general purpose computer into a special purpose computer and the specification appears to only be describing what can be done using a general purpose computer; however, the claims are to a “system” that ONLY is comprised of “units” of software and the claims do not describe or claim any structure.

Remarks at 10). However, regardless whether the 112 rejection(s) and interpretation under 112(f) were overcome, the claims are directed to the UNITS as software, and NOT to the hardware or structure that may execute the software. Therefore, Applicant has directed the claims to non-statutory subject matter as indicated above.
Applicant’s amendment to claim 7 overcomes the rejection based on not being within one of the listed categories; therefore, the rejection(s) is/are withdrawn and the respective argument(s) is/are considered moot.
Applicant then argues the 101 rejections based on Alice and the 2019 PEG (Remarks at 11-15), alleging that since the claims perform a calculation “on the basis of a target value and/or a withdrawal value of a point balance”, presents the output, and increases or decreases a point balance, the claims are a practical application (Remarks at 11-12). This is the abstract idea, not an additional element. In fact, the Examiner notes that this is quite similar to the Alice Corp. case itself in making calculations and adjusting balances, where merely doing so by computer is considered to be abstract. Merely doing so using points rather than currency values does not appear to change the analysis. Applicant appears to be arguing that since the program is tiered and/or “specific to a loyalty points program” that this is “[t]his is different from the conventional point service which, for example, exchanges the accumulated points for the financial products”. However, an improvement to the 
Applicant then argues that points are different than other denominations since “in many loyalty points programs” tiers are used (Remarks at 12) and “an expiration date is set for the points in many cases” (Remarks at 13), “[t]hus, calculating prediction of whether or not the point balance reaches each of the target value and/or the withdrawal value by a term or selecting a financial product … and presenting the calculated prediction or the selected financial product” allows better management (Id.). However, as indicated above – this is the abstract idea. Humans have generally calculated balances, and the difference to achieve a balance, tier, or goal, and also sought better ways to invest and manage resources. Merely enabling this by computer is not considered “significantly more”.
Applicant then argues that since “none of the cited art teaches or suggests” certain limitations, the claims should be considered to “add a specific limitations that are not well-understood, routine, conventional activity in the field” (Remarks at 14). However, eligibility analysis is distinct from anticipation or obviousness analysis – for example, Alice itself and dozens (perhaps hundreds or more) patented cases are found to be ineligible as directed to abstract ideas despite not having art placed against, or applicable to, the specifics of the claims.
The Examiner notes that the additional elements are addressed above as merely applying the idea via computer, and there are no elements addressed or identified as well-understood, routine, conventional (“WURC”) activity. Therefore, none of the 
The Examiner wonders, since the activity of the claims is to obtain and use the target and/or withdrawal value to compute or make a calculation, present that computation/calculation (for the intended use of allowing the user to make a selection – “to determine a management instruction”), and increase or decrease a balance, what is Applicant regarding as an activity that is NOT well-understood, routine, and/or conventional. If Applicant wishes to continue to argue some aspect of the claims as being more than WURC, the Examiner suggests amending the claims to include something beyond merely making a calculation, presenting the answer, and adjusting a balance based on user input (the “management instruction”).

Applicant then argues the prior art rejections, alleging that the art does not disclose using an index related to the financial product (Remarks at 15). However, the Examiner has searched Applicant’s specification for this concept and what is meant by a financial index and does not find any definition of the term “index”, but merely a general description of what is being done or what this may mean, such as at Applicant ¶¶ 0034-0035, 0042, 0045, 0051, 0053, etc. The general description appears to indicate that any prediction of changes in market prices, such as related to general categories of stocks or products, would be considered an index. The term is exceedingly broad as used by Applicant. Based on this, the indications of Ruff regarding investment allocations (Ruff at 0216), spending categories (Ruff at 0217-0218), investment or savings advice (Ruff at 0220), and recommendations for 
The new claims are addressed by the current rejections above; therefore, the arguments pertaining to them are considered moot – see the current rejections.

Therefore, the Examiner is not persuaded by Applicant’s argument(s).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Acorns Turns Retailer Loyalty Points Into Investments, from PYMNTS.com, no specific author indicated, dated 17 May 2016, downloaded 22 October 2020 from https://www.pymnts.com/news/loyalty-and-rewards-news/2016/acorns-investing-apps-retail-rewards/, indicating the Acorns “Found Money” rewards integration app where rewards can be turned into investments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622